CHRISTIAN, J.
The offense is murder; the punishment, confinement in the penitentiary for four years.
The record is before us without a statement of facts or bills of exception. No question is presented for review. .
The trial court, in pronouncing sentence, failed to make application of the Indeterminate Sentence Law (Vernon’s Ann. Code Cr. Proc. art. 775). The sentence is reformed to show that appellant is condemned to confinement in the penitentiary for not less than two nor more than four years.
As reformed, the judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.